Title: I. Notes on Washington’s Questions on Neutrality and the Alliance with France, [before 28 April 1793]
From: Jefferson, Thomas
To: 



[before 28 Apr. 1793]

On the Questions of Apr. 18. 93.

1st. Principle.the people the source of all authority       the Constituent in all treaties
this answers Qu. II. III. IV. V. VI. XII.
2d. Principle.the Legislature alone can declare war
the question of Guarantee is a question of war.
this answers Qu. VII. VIII. IX–X.
Qu. XI. Art. 17.French ships of war & privateers with prizes may come & go freely, <with prizes>
English do. may not. If they put in distress, must go as soon as possible
Dutch. 22.5. Prussian. 19.
Art. 22.English privateers may not be fitted out, nor sell prizes here.
no stipuln that French do. may. nor that French ships of war may.
<French>

Armed neutrality

free vessels free goods et econtre.
free commerce to places not besieged.
certificate of officer of convoy prevents searches.
contraband defined.



 Vattel. 2.157.the validity of treaties
 158.lezion does not annul them.
 159.duties of nations in this <particular> matter
 160.nullity of treaties ruinous to a state.
 163.oblign to observe treaties
 164.the violn of a treaty is an injury.
 218.
 219.
 220.
 221
 222.

 232
 233.
160

157. 158. 159. 163. 219. 220. 233.
